UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: August 31, 2015 Date of reporting period:February 28, 2015 Item 1. Reports to Stockhold Semi-Annual Report February 28, 2015 Samson STRONG Nations Currency Fund Institutional Class (SCAFX) Investment Adviser Samson Capital Advisors LLC 600 Lexington Avenue, 20th Floor New York, New York10022 Phone: 1-855-SCA-FNDS (1-855-722-3637) Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 13 INVESTMENT HIGHLIGHTS 15 SCHEDULE OF INVESTMENTS 18 SCHEDULE OF OPEN FORWARD CURRENCY CONTRACTS 22 STATEMENT OF ASSETS AND LIABILITIES 24 STATEMENT OF OPERATIONS 25 STATEMENTS OF CHANGES IN NET ASSETS 26 FINANCIAL HIGHLIGHTS 27 NOTES TO FINANCIAL STATEMENTS 28 NOTICE OF PRIVACY POLICY & PRACTICES 38 ADDITIONAL INFORMATION 39 Dear Shareholder, The Fed’s March 18th Federal Open Market Committee (FOMC) announcement (the “FOMC Announcement”) may well prove to be the turning point in the intermediate direction of the dollar, if not the long-term direction of the dollar as well.While we are not making a prediction about the character of any possible sell-off in the dollar, it would not be unusual at this stage to see a meaningful correction after such a surge, particularly given the fundamental catalyst that has just occurred.Before we analyze in detail the impact of the FOMC Announcement on the future direction of the dollar, let’s consider the character of the recent dollar rally itself, and what these conclusions may mean for the future. Until March 18th, the dollar had been in the midst of a powerful rally that was virtually unprecedented in terms of speed and strength.As the table at right shows, by the close of business on March 17th (the day before the FOMC Announcement), the dollar had rallied by 5.9% on a trailing one-month basis; 10.6% on a trailing 3-month basis, 15.9% on a trailing 12-month basis and 24.8% on a trailing 12-month basis.In our analysis of nearly 60 years of data, which includes the end of the Bretton-Woods Period and the beginning of the modern free float period for exchange rates, the current dollar rally has been so strong its returns have beaten more than 98% of the returns in any other periods comparable to the trailing time series already noted.In other words, the strength of this dollar rally has very few historical precedents. Not only has the recent dollar rally been strong, it has been long.When we examine all the dollar rallies that have taken place since 1967, we find that the average rally is 2.2 years.If we exclude the unusually long and powerful rally that took place from 1978 to 1985, when Paul Volker was taming 3 inflation with aggressive Fed rate hikes and Ronald Reagan was bringing morning in America after his 1980 election, the length of the average rally drops to 1.9 years.The average size of a dollar rally, as measured by the move of the US Dollar Index, falls from 23.2% to 18.3%.We think the conditions that formed the basis for that rally were so unusual as to lack relevance to our investment climate today.Based on our calculations, the current rally began at the end of April 2011 and, although it may only be 4 years old, as dollar rallies go this one is getting long in the tooth. From this statistical discussion of the dollar’s rally a few key points emerge: 1. The strength of the rally over the last 12 months is virtually unprecedented. 2. The size of this dollar rally has exceeded most of the others in our data set. 3. This dollar rally is old. Interestingly, this dollar rally accelerated in recent months and for reasons that we think are in the midst of reversing themselves.One of the most powerful forces behind the rally in the US dollar was a widely accepted view in the marketplace that the Fed would soon tighten, and that once the Fed began to tighten the FOMC would increase rates at asteady pace.If currency market investors were moving aggressively in anticipation of a series of sequential Fed rate hikes, and thus a much higher dollar, they cannot be faulted.Even the Fed’s own surveys of its board members, shared with the world for all investors to see, showed a sharp jump in rates – until the FOMC Announcement. On March 18th the dollar began to weaken in response to the FOMC Announcement, and for good reason.Currency investors began to sell dollars as they focused on the change of language in the FOMC Announcement, and the change in the Fed’s own predictions for Fed Funds at year-end 2015.Back in December 2014, the median forecast was 1.125%.Significantly, the Fed median forecast for year-end Fed Funds is now about 50 basis points lower, at 0.625%.This change in forecast, 50 basis points, is a central bank wake-up call to all investors.After all, there had been concern that the strong improvement in the jobs market would force the Fed to tighten.The language in the FOMC Announcement, combined with the clarifying comments by Fed Chair Janet Yellen at the March 18th press conference and by Fed Vice-Chair Stanley Fischer in his March 23rd appearance at the Economic Club of New York, make it clear that inflation, or rather a continued drop in the US level of inflation is the greater concern.This explains the drop in the Fed’s own outlook for year-end Fed Funds.If the Fed is less likely to tighten aggressively, the dollar rally is more likely approaching at least an intermediate term top. 4 Management Discussion of Fund Performance For the six month period of August 31, 2014 through February 28, 2015, the return for the Samson STRONG Nations Currency Fund (the “Fund”) was –5.33%.The 3-Month Treasury Bill (“T-Bill”) returned 0.01% for the same period.As a matter of reference, the inverse of the US Dollar Index, which represents the performance of major currencies and is dominated by the type of “large cap” currencies we do not purchase (i.e., the euro, Japanese yen, and British pound), had a return of -13.16% for the same period.It should be noted this currency benchmark does not hold gold, short maturity bonds or most of the strong balance sheet currencies in our strategy.As the data at right shows, the performance among STRONG nation’s currencies was highly varied. In this challenging investment climate we have sought to provide investors with the benefits of currencies as an asset class while managing volatility and controlling drawdown through our hedging practices. 5 Though we have generated a negative return, we have taken action in recent months in an attempt to protect shareholders by meaningfully hedging currency exposures by either using currency forwards, or actually repatriating our investments back to dollars. With regard to our hedging practices, it should be noted that our decision to hedge a material portion of the Fund during a period when the dollar was getting stronger, and foreign currencies weaker, played a very important role in the Fund’s relative outperformance vs. the US Dollar Index Inverse.We use a variety of proprietary momentum moving average indicators to inform our view and as the dollar surged, we increased our hedge ratio from barely 10% at the start of this reporting period, to as high as about 70%.As we saw signs that the dollar rally was nearing an exhaustion phase, we began to reduce our hedges, but ended the period with a substantial portion of the portfolio hedged nonetheless.Our hedge ratio also helped us control volatility as it surged in the market. 6 The data below on currency volatility highlights the impact of our hedge ratio on maintaining an overall lower level of volatility than many currencies and indices. 7 For the trailing 6-month period, we can see that the Asian currencies in our solution set did best, benefiting from healthier economies geared to higher (if decelerating) Chinese growth rates.Currencies more closely associated with slower growth in Europe and North America generally performed more poorly.As can be seen in the data below, the Fund’s -5.33% return outperformed any individual regional group – America’s, Asia, Europe, Large Cap Currencies– as well as Gold.This was largely due to our hedging practices, rather than currency selection. By the end of the period, we were still meaningfully hedged with the currency and regional allocations as noted below: 8 Reflecting on the last six months, it is clear that the dollar moved up sharply as currency investors watched the Eurozone economy slump and China’s growth rate decelerate.Geopolitical concerns supported safe haven movements of the dollar.While geopolitical risks are not fading as rapidly as we all would appreciate, the European Central Bank’s (ECB) quantitative easing has begun in earnest, its bond buying program is now a reality, and European equity markets are already discounting a much better future by staging a healthy rally and dramatically outperforming US benchmarks on a year-to-date basis.As for China, economic data has stabilized, if not accelerated.In short, forces that contributed to the dollar’s surge are beginning to reverse themselves.Perhaps, the dollar rally is about to reverse itself as well. Year to Date Returns S&P 500 MSCI Europe As of 2/28/15 2.57% 14.73% As of 3/24/15 2.06% 18.18% Source: Bloomberg Definitions and Disclosures Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-855-SCA-FNDS (1-855-722-3637).Short term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made based solely on returns.The Gross Expense Ratio is 1.23% (Institutional Class). Investment Terms • Cumulative currency return is measured relative to the US Dollar.For example: The cumulative return of the Japanese Yen (JPY) from 12/31/1999 through 12/31/2010 was 32.3%.This means that if an investor had $1 worth of JPY on 12/31/1999, held it for the 10 year period, and then changed it back into US Dollars on 12/31/10, it would be worth $1.323. • Annualized standard deviation is a measure of volatility, specifically, the dispersion of a set of data from its mean.The more spread apart the data, the higher the deviation. • A correlation coefficient is a measure of the interdependence of two random variables that ranges in value from -1 to +1, indicating perfect negative correlation at -1, absence of correlation at zero, and perfect positive correlation at +1. • A basis point is one hundredth of one percent. • During the Bretton-Woods Period, which ran from 1945-1971, the US dollar and other major currencies were pegged to gold. • Currency forwards are contracts that lock in the exchange rate for the purchase or sale of a currency on a future date. Index Definitions • The 3-Month T-Bill is a short term debt obligation backed by the U.S. government with a maturity of three months. 9 • The Barclays 5 Year Municipal Index is a rules-based and market value weighted index engineered for the long-term tax-exempt bond market.To be included in the index, bonds must be rated investment-grade (Baa3/BBB- or higher) by at least two of the following ratings agencies:Moody’s, S&P, Fitch.The bonds must be between 4 to 6 years from their maturity date. • Barclays U.S. Aggregate Index provides a broad-based measure of U.S. investment-grade fixed income markets. • Barclays Global Aggregate ex U.S.Index provides a broad-based measure of the global investment-grade fixed income markets.The two major components of this index are the Pan-European Aggregate, and the Asian-Pacific Aggregate Indices.The index also includes Eurodollar and Euro-Yen corporate bonds, Canadian government, agency and corporate securities. • The JP Morgan Foreign Exchange Volatility Indices track the level of implied volatility in the currency exchange markets through a turnover weighted index of G7 and emerging market volatility. • MSCI EAFE Index serves as a benchmark of the performance in major international equity markets as represented by 21 major MSCI indexes from Europe, Australia, and Southeast Asia. • MSCI Emerging Markets Index is a free float-adjusted market capitalization index that is designed to measure equity market performance in the global emerging markets. • MSCI Europe Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of the developed markets in Europe. • S&P 500 Index® is a benchmark representation of the U.S. 500 large-cap equities market. • Goldman Sachs Commodity Index (GSCI) is a composite index of commodity sector returns which represents a broadly diversified, unleveraged, long-only position in commodity futures. • US Dollar Index calculates the return of a trade weighted basket of currencies versus the dollar.The inverse of this index measures the strength of a trade weighted basket of currencies against the U.S. dollar.U.S. Dollar Index® and USDX® are trademarks and service marks of the ICE®.Neither the ICE® nor its affiliates are connected with or express any opinion concerning the Samson STRONG Nations Currency Fund. A currency is a form of monetary units issued by a sovereign nation as a mode of exchange.Currencies are stores of value subject to trading between nations and investors in foreign exchange markets, which determine the relative value of different currencies.The value of a currency is determined in comparison to another reference currency; thus, the value of one currency relative to another could rise due to strengthening economic conditions in the first nation and/or weakening economic conditions in the second.Since governments and their constituent central banks retain control over coinage and issuance, the value of currencies may also be affected by government fiscal policy, central bank monetary action, and trade policy 10 (including tariffs, currency pegs, and capital controls).Further, non-US Dollar-denominated short duration fixed income securities often proxy for currencies, but like other fixed income securities, introduce an element of interest rate risk as well. A stock is a security representing an equity, or ownership interest, in a company.Stocks are generally perceived to have more financial risk than bonds in that bond holders have a claim on firm operations or assets that is senior to that of equity holders.In addition, stock prices are generally more volatile than bond prices.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.A stock may trade with more or less liquidity than a bond depending on the number of shares and bonds outstanding, the size of the company, and the demand for the securities.Similarly, the transaction costs involved in trading a stock may be more or less than a particular bond depending on the factors mentioned above and whether the stock or bond trades upon an exchange.Depending on the entity issuing the bond, it may or may or may not afford additional protections to the investor, such as a guarantee of return of principal by a government or bond insurance company.There is typically no guarantee of any kind associated with the purchase of an individual stock.Bonds are often owned by individuals interested in current income while stocks are generally owned by individuals seeking price appreciation with income a secondary concern.The tax treatment of returns of bonds and stocks also differs given differential tax treatment of income versus capital gain. Jonathan E. Lewis Iraj Kani, PhD Lead Portfolio Manager Co-Portfolio Manager The Samson STRONG Nations Currency Fund is distributed by Quasar Distributors, LLC. It is not possible to invest directly in an index. Fund holdings and sector allocations are subject to change and are not recommendations to buy or sell any security.For more complete information regarding performance and holdings, please refer to the Schedule of Investments and the Schedule of Open Forward Currency Contracts of this report. Must be preceded or accompanied by a Prospectus. 11 Mutual fund investing involves risk.Principal loss is possible.The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods.These risks are greater for investments in emerging markets.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.The Fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings or geographical areas than a diversified fund.The Fund may also invest in gold, which involves additional risks, such as the possibility for substantial price fluctuations over a short period of time.Derivatives may involve certain costs and risks such as liquidity, interest rate, market, credit, management and the risk that a position could be closed when most advantageous.Investing in derivatives could lose more than the amount invested.The Fund may make short sales of securities, which involves the risk that losses may exceed the original amount invested.Diversification does not assure a profit, nor does it protect against a loss in a declining market. 12 Samson STRONG Nations Currency Fund Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, and (2) ongoing costs, including management fees and other Fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (9/1/14 – 2/28/15). Actual Expenses The first line of the following table provides information about actual account values and actual expenses.In addition, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent.IRA accounts will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of exchange-traded funds or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example.The example includes, but is not limited to, management fees, fund administration and accounting, custody and transfer agent fees.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. 13 Samson STRONG Nations Currency Fund Expense Example (Continued) (Unaudited) Institutional Class Expenses Paid Beginning Ending During Period Account Value Account Value September 1, 2014 - September 1, 2014 February 28, 2015 February 28, 2015* Actual $ 946.70 Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.00%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 14 Samson STRONG Nations Currency Fund Investment Highlights (Unaudited) The Fund seeks to generate positive returns with limited drawdowns over full market cycles and to provide investors with the diversification benefits of currencies as an asset class through investments in currencies that are associated with strong nations.The Fund focuses on the currencies of nations with healthy economies and financial systems, healthy fiscal trends, more democratic governance, rule of law, transparency and with societies that are becoming more free.We will also seek to hedge foreign currency exposures back into the dollar during periods of dollar rally. STRONG nations are nations and regions that share the following characteristics: S Sustainability Healthy Fiscal Trends T Transparency Readily Available Data R Regulatory Quality Rule of Law O Openness Freer Countries and FX (foreign exchange or Forex) Rates N National Fundamentals Healthier Economies and Financial Systems G Governance More Democratic Allocation of Securities (% of Investments)* * As of February 28, 2015 15 Samson STRONG Nations Currency Fund Investment Highlights (Continued) (Unaudited) Average Annual Returns – As of February 28, 2015 Since One Inception Year (8/31/12) Institutional Class (6.89)% (5.30)% BofA Merrill Lynch 3 Month Treasury Bill Index 0.03% 0.07% Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-855-SCA-FNDS (1-855-722-3637). Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made solely on returns. Investment performance reflects fee waivers in effect.In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The graph illustrates performance of a hypothetical investment made in Institutional Class shares of the Fund and a broad-based securities index on August 31, 2012, the inception date of the Fund.The graph does not reflect any future performance. The BofA Merrill Lynch 3 Month Treasury Bill Index is an unmanaged index that tracks 3 month U.S. government securities.One cannot invest directly in an index. 16 Samson STRONG Nations Currency Fund Investment Highlights (Continued) (Unaudited) Institutional Class Growth of $100,000 Investment * Inception Date 17 Samson STRONG Nations Currency Fund Schedule of Investments February 28, 2015 (Unaudited) Principal Amount Currency Value AUSTRALIA – 6.54% Foreign Government Bonds – 6.54% Australia Government Bond 6.250%, 04/15/2015 AUD $ 4.750%, 10/21/2015 AUD Queensland Treasury Corp. 6.000%, 04/21/2016 AUD TOTAL AUSTRALIA (Cost $5,945,776) CANADA – 15.57% Foreign Government Agency Issues – 8.34% Province of British Columbia, Canada 1.200%, 04/25/2017 USD Province of Manitoba, Canada 1.300%, 04/03/2017 USD Province of Ontario, Canada 0.950%, 05/26/2015 USD 2.700%, 06/16/2015 USD 1.000%, 07/22/2016 USD Foreign Government Bonds – 7.23% Canadian Government 1.000%, 05/01/2015 CAD 1.500%, 02/01/2017 CAD TOTAL CANADA (Cost $12,705,472) GERMANY – 1.28% Foreign Government Agency Issues – 1.28% KFW 2.625%, 03/03/2015 USD TOTAL GERMANY (Cost $1,000,122) The accompanying notes are an integral part of these financial statements. 18 Samson STRONG Nations Currency Fund Schedule of Investments (Continued) February 28, 2015 (Unaudited) Shares Currency Value GOLD – 5.00% iShares Gold Trust (a) USD $ SPDR Gold Shares (a) USD TOTAL GOLD (Cost $3,935,699) Principal Amount MULTILATERAL INSTITUTIONS – 8.30% Foreign Government Agency Issues – 8.30% Inter-American Development Bank 0.500%, 08/17/2015 USD 5.125%, 09/13/2016 USD 1.125%, 03/15/2017 USD International Bank for Reconstruction & Development 2.375%, 05/26/2015 USD 0.500%, 04/15/2016 USD Nordic Investment Bank 5.000%, 02/01/2017 USD TOTAL MULTILATERAL INSTITUTIONS (Cost $6,482,896) NEW ZEALAND – 7.03% Foreign Government Bonds – 7.03% New Zealand Government Bond 6.000%, 04/15/2015 NZD 6.000%, 04/15/2015 NZD TOTAL NEW ZEALAND (Cost $6,025,309) NORWAY – 3.36% Foreign Government Bonds – 3.36% Norway Government Bond 5.000%, 05/15/2015 NOK TOTAL NORWAY (Cost $3,437,161) The accompanying notes are an integral part of these financial statements. 19 Samson STRONG Nations Currency Fund Schedule of Investments (Continued) February 28, 2015 (Unaudited) Principal Amount Currency Value SWEDEN – 8.14% Foreign Government Agency Issues – 2.58% Svensk Exportkredit AB 1.750%, 10/20/2015 USD $ Foreign Government Bonds – 5.56% Sweden Government Bond 4.500%, 08/12/2015 SEK 3.000%, 07/12/2016 SEK TOTAL SWEDEN (Cost $7,372,935) UNITED STATES – 43.83% U.S. Government Notes – 36.61% 0.375%, 10/31/2016 USD 0.750%, 03/15/2017 USD 0.500%, 07/31/2017 USD 0.625%, 09/30/2017 USD 1.000%, 11/30/2019 USD U.S. Treasury Bills – 3.84% 0.031%, 04/02/2015 (b) USD The accompanying notes are an integral part of these financial statements. 20 Samson STRONG Nations Currency Fund Schedule of Investments (Continued) February 28, 2015 (Unaudited) Shares Currency Value Short-Term Investments – 3.38% Fidelity Institutional Money Market Funds – Money Market Portfolio, 0.067% USD $ TOTAL UNITED STATES (Cost $34,430,274) Total Investments (Cost $81,335,644) – 99.05% Other Assets in Excess ofLiabilities – 0.95% TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Rate shown is effective yield based on the purchase price. The calculation assumes the security is held to maturity. Currency abbreviations: AUD – Australian Dollar CAD – Canadian Dollar NOK – Norwegian Krone NZD – New Zealand Dollar SEK – Swedish Krona The accompanying notes are an integral part of these financial statements. 21 Samson STRONG Nations Currency Fund Schedule of Open Forward Currency Contracts February 28, 2015 (Unaudited) Purchase Contracts: U.S. $ U.S. $ Counter- Forward Currency Value at Currency Value on Unrealized party of Notional Expiration to be February 28, to be Origination Appreciation Contract Amount Date Received Delivered Date (Depreciation) CITI 3/13/15 AUD $ USD $ $ JPM 3/13/15 CAD USD ) STC 3/13/15 CLP USD STA 3/13/15 CZK USD ) STA 3/13/15 ILS USD ) STA 3/13/15 KRW USD ) STC 3/13/15 MXN USD JPM 3/13/15 NOK USD ) STA 3/13/15 NZD USD JPM 3/13/15 SEK USD CITI 3/13/15 SGD USD ) STC 3/13/15 TWD USD $ ) Counterparty abbreviations: CITI – Citigroup, Inc. JPM – J.P Morgan Chase Bank, N.A. STA – State Street Bank & Trust Co. STC – Standard Chartered Bank Currency abbreviations: AUD – Australian Dollar CAD – Canadian Dollar CLP – Chilean Peso CZK – Czech Republic Koruna ILS – Israeli Shequel KRW – South Korean Won MXN – Mexican Peso NOK – Norwegian Krone NZD – New Zealand Dollar SEK – Swedish Krona SGD – Singapore Dollar TWD – Taiwan Dollar USD – U.S. Dollar The accompanying notes are an integral part of these financial statements. 22 Samson STRONG Nations Currency Fund Schedule of Open Forward Currency Contracts (Continued) February 28, 2015 (Unaudited) Sales Contracts: U.S. $ U.S. $ Counter- Forward Currency Value at Currency Value on Unrealized party of Notional Expiration to be February 28, to be Origination Appreciation Contract Amount Date Received Delivered Date (Depreciation) CITI 3/13/15 USD $ ) AUD $ ) $ ) JPM 3/13/15 USD ) CAD ) STA 3/13/15 USD ) CZK ) STA 3/13/15 USD ) ILS ) STA 3/13/15 USD ) KRW ) ) JPM 3/13/15 USD ) NOK ) ) STA 3/13/15 USD ) NZD ) ) JPM 3/13/15 USD ) SEK ) ) CITI 3/13/15 USD ) SGD ) $ ) $ ) Counterparty abbreviations: CITI – Citigroup, Inc. JPM – J.P Morgan Chase Bank, N.A. STA – State Street Bank & Trust Co. Currency abbreviations: AUD – Australian Dollar CAD – Canadian Dollar CZK – Czech Republic Koruna ILS – Israeli Shequel KRW – South Korean Won NOK – Norwegian Krone NZD – New Zealand Dollar SEK – Swedish Krona SGD – Singapore Dollar USD – U.S. Dollar The accompanying notes are an integral part of these financial statements. 23 Samson STRONG Nations Currency Fund Statement of Assets and Liabilities February 28, 2015 (Unaudited) ASSETS Investments, at value (cost $81,335,644) $ Foreign currency, at value (cost $919,788) Receivables: Unrealized appreciation on forward currency exchange contracts Interest Other assets TOTAL ASSETS LIABILITIES Payables: Investments purchased To affiliates To adviser Unrealized depreciation on forward currency exchange contracts Accrued expenses and other liabilities TOTAL LIABILITIES NET ASSETS $ Net assets consist of: Paid-in capital $ Accumulated net investment loss ) Accumulated net realized loss ) Net unrealized depreciation on: Investments ) Forward contracts ) Foreign currency translation ) NET ASSETS $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share $ The accompanying notes are an integral part of these financial statements. 24 Samson STRONG Nations Currency Fund Statement of Operations For the Six Months Ended February 28, 2015 (Unaudited) INVESTMENT INCOME Interest income $ TOTAL INVESTMENT INCOME EXPENSES Management fees Administration and accounting fees Transfer agent fees and expenses Audit and tax fees Federal and state registration fees Legal fees Chief Compliance Officer fees Custody fees Reports to shareholders Trustees’ fees and related expenses Other expenses TOTAL EXPENSES Less expense waiver by Adviser (Note 4) ) NET EXPENSES NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain (loss) on: Investments ) Forward contracts ) Foreign currency translation ) ) Net change in unrealized appreciation (depreciation) on: Investments ) Forward contracts Foreign currency translation ) NET REALIZED AND UNREALIZED LOSS ON INVESTMENTS ) NET DECREASE IN NET ASSETS FROM OPERATIONS $ ) The accompanying notes are an integral part of these financial statements. 25 Samson STRONG Nations Currency Fund Statements of Changes in Net Assets Six Months Ended February 28, 2015 Year Ended (Unaudited) August 31, 2014 FROM OPERATIONS Net investment income (loss) $ $ ) Net realized gain (loss) on: Investments ) ) Forward contracts ) ) Foreign currency translation ) ) Net change in unrealized appreciation (depreciation) on: Investments ) Forward contracts ) Foreign currency translation ) Net decrease in net assets from operations ) ) FROM DISTRIBUTIONS Net investment income — ) Net decrease in net assets resulting from distributions paid — ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold – Institutional Class Proceeds from shares sold – Investor Class(1) — Proceeds from exchange of Investor Class(1) — Net asset value of shares issued to shareholders in payment of distributions declared – Institutional Class — Payments for shares redeemed – Institutional Class ) ) Payments for shares redeemed – Investor Class(1) — ) Payments for exchange to Institutional Class(1) — ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of Period End of Period $ $ ACCUMULATED NET INVESTMENT LOSS $ ) $ ) Investor Class shares converted to Institutional Shares on May 30, 2014. See Note 1 to the Financial Statements. The accompanying notes are an integral part of these financial statements. 26 Samson STRONG Nations Currency Fund Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended February 28, 2015 Year Ended Year Ended (Unaudited) August 31, 2014 August 31, 2013 Net Asset Value, Beginning of Period $ $ $ Income from investment operations: Net investment income (loss)(1) ) ) Net realized and unrealized loss on investments ) ) ) Total from investment operations ) ) ) Less distributions paid: From net investment income — ) Total distributions paid — — ) Net Asset Value, End of Period $ $ $ Total return(3) )% )% )% Supplemental Data and Ratios: Net assets, end of period (000’s) $ $ $ Ratio of expenses to average net assets: Before waivers and reimbursements of expenses(2) % % % After waivers and reimbursements of expenses(2) % % % Ratio of net investment income (loss) to average net assets: Before waivers and reimbursements of expenses(2) % )% )% After waivers and reimbursements of expenses(2) % )% )% Portfolio turnover rate(3) % % % Per share net investment gain (loss) was calculated using average shares outstanding. Annualized for periods less than one year. Not annualized for periods less than one year. Rounds to less than $0.005 per share. The accompanying notes are an integral part of these financial statements. 27 Samson STRONG Nations Currency Fund Notes to Financial Statements February 28, 2015 (Unaudited) Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001.The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company.The Samson STRONG Nations Currency Fund (the “Fund”) represents a distinct series with its own investment objectives and policies within the Trust.The investment objective of the Fund is to generate positive returns with limited drawdowns over full market cycles and to provide investors with the diversification benefits of currencies as an asset class through investments in currencies that are associated with strong nations.The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value.The assets of the Fund are segregated, and a shareholder’s interest is limited to the Fund in which shares are held.The Fund currently offers only Institutional Class shares. Effective May 30, 2014, the Fund ceased offering its Investor Class shares to the public and began offering Institutional Class shares only.The remaining Investor Class shares converted to Institutional shares on May 30, 2014.The Fund became effective on August 31, 2012 and commenced investment operations on September 1, 2012.Costs incurred by the Fund in connection with the organization, registration and the initial public offering of shares were paid by Samson Capital Advisors LLC (the “Adviser”), the Fund’s investment adviser. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of the financial statements.These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). (a) Investment Valuation Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued.When the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the stock is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price.If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation.If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day.When market quotations are not readily available, 28 Samson STRONG Nations Currency Fund Notes to Financial Statements (Continued) February 28, 2015 (Unaudited) any security or other asset is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees.These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual fair value.The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a pricing service (“Pricing Service”).If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models.Short-term debt securities such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost.If a short-term debt security has a maturity of greater than 60 days, it is valued at market price.Any discount or premium is accreted or amortized on a straight-line basis until maturity. Forward currency contracts are presented at fair value measured by the difference between the forward exchange rates (“forward rates”) at the dates of the entry into the contracts and the forward rates at the reporting date, and such differences are included in the Statement of Assets and Liabilities. Redeemable securities issued by open-end, registered investment companies, including money market funds, are valued at the net asset value (“NAV”) of such companies for purchase and/or redemption orders placed on that day. Financial Accounting Standards Board (“FASB”) Accounting Standards Codification, “Fair Value Measurements and Disclosures” Topic 820 (“ASC 820”), establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value.ASC 820 requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value.ASC 820 also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). 29 Samson STRONG Nations Currency Fund Notes to Financial Statements (Continued) February 28, 2015 (Unaudited) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s investments carried at fair value as of February 28, 2015: Level 1 Level 2 Level 3 Total Equities(1): Gold Funds $ $
